Title: To Alexander Hamilton from George Washington, [3 June 1793]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, June 3, 1793]
Sir,

The question of admitting modifications of the debt of the US. to France, having been the subject of consultation with the heads of the Departments & the Attorney General, and an unanimous opinion given thereon which involves the enclosed propositions from the French Minister, you will be pleased, under the form of a report to me, to prepare what may serve as an answer, making it conformable to the opinion already given.

Go Washington
3d. June 1793.

 